 Case 2:19-cv-12872-LJM-EAS ECF No. 1 filed 10/01/19        PageID.1   Page 1 of 11




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


BECKY JOSEPH,

            Plaintiff,                      Case No. 2:19-cv-12872
v.
                                            Hon.
DISPLAYMAX, INC.,
and FIXTUREMAX, INC.,

          Defendants.
__________________________________________________________________

 DAVID M. BLANCHARD (P67190)
 FRANCES J. HOLLANDER (P82180)
 BLANCHARD & WALKER PLLC
 Attorneys for Plaintiffs
 221 N. Main Street, Suite 300
 Ann Arbor, MI 48104
 (734) 929-4313
 blanchard@bwlawonline.com
 hollander@bwlawonline.com
__________________________________________________________________

                     COMPLAINT AND JURY DEMAND

      Plaintiff BECKY JOSEPH (“Plaintiff” or “Ms. Joseph”), through her

attorneys, BLANCHARD & WALKER PLLC, individually and on behalf of all

others similarly situated, files this civil lawsuit against Defendants DISPLAYMAX,

INC. and FIXTUREMAX, INC. seeking all available relief under the Fair Labor

Standards Act of 1938, 29 U.S.C. § 201, et seq. (“FLSA”).
 Case 2:19-cv-12872-LJM-EAS ECF No. 1 filed 10/01/19        PageID.2    Page 2 of 11




                            NATURE OF THE CASE

      1.     Plaintiff has initiated the instant action to redress violations of the

FLSA caused by Defendants DisplayMax, Inc. and FixtureMax, Inc.’s

(“Defendants”) failure to pay proper overtime wages to Plaintiff and other similarly

situated employees.

      2.     Ms. Joseph began her employment with Defendants as a demolition and

construction worker starting on or around June 10, 2019.

      3.     Ms. Joseph was paid on a day-rate basis. An employee paid on a flat

sum for a day’s work is entitled to an overtime premium for hours worked over forty

(40) in a week.

      4.     While working for Defendants, Plaintiff and other similarly situated

employees worked more than forty (40) hours per workweek but were not paid the

proper overtime premium for all of their overtime hours.

                         JURISDICTION AND VENUE

      5.     This Court has subject matter jurisdiction to hear this Complaint and to

adjudicate the claims stated herein under 28 U.S.C. § 1331 and 29 U.S.C. §§ 216(b)

and 217 because this action involves a federal question under the FLSA.

      6.     Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)

because Defendants reside in this district.




                                          2
 Case 2:19-cv-12872-LJM-EAS ECF No. 1 filed 10/01/19      PageID.3    Page 3 of 11




                                   PARTIES

      7.    Plaintiff Becky Joseph is an adult resident of the State of Michigan.

      8.    Ms. Joseph began her employment with Defendants as a demolition and

construction worker beginning on or around June 10, 2019.

      9.    Ms. Joseph is a covered “employee” within the meaning of the FLSA,

29 U.S.C. § 203(e).

      10.   While working for Defendants, Ms. Joseph is individually engaged in

commerce or in the production of goods for commerce.

      11.   Defendant DisplayMax, Inc. (“DisplayMax”) is a Michigan for-profit

corporation with its corporate headquarters located in Howell, Michigan.

      12.   Defendant FixtureMax, Inc. (“FixtureMax”) is a Michigan for-profit

corporation with its corporate headquarters located in Howell, Michigan.

      13.   At all times material, Defendants were each an “enterprise engaged in

commerce or in the production of goods for commence” as defined by the FLSA, 29

U.S.C. 203(s)(1).

      14.   Defendants are the “employer” of Plaintiff within the meaning of the

FLSA, 29 U.S.C. § 203.

      15.   At all times pertinent to this Complaint, each Defendant was an

enterprise engaged in interstate commerce; had gross operating revenues in excess

of $500,000.00; and employed two or more persons in interstate commerce.


                                        3
 Case 2:19-cv-12872-LJM-EAS ECF No. 1 filed 10/01/19             PageID.4    Page 4 of 11




                              COLLECTIVE DEFINITION

        16.      Plaintiff brings this lawsuit pursuant to 29 U.S.C. § 216(b) as a

collective action on behalf of herself and the following collective of potential FLSA

opt-in litigants:

        All individuals who worked for either or both Defendants and were paid
        on a day rate basis from the date three years prior to the date this
        Complaint was filed and who did not receive overtime compensation
        when they worked more than forty (40) hours in a week (the “FLSA
        Collective” or “Collective”).

        17.      Plaintiff reserves the right to redefine the Collective prior to notice and

certification, and thereafter, as necessary.

                               GENERAL ALLEGATIONS

        18.      Plaintiff began her employment with Defendants on or around June 10,

2019.

        19.      Defendants DisplayMax, Inc. and FixtureMax, Inc. employ individuals

to demolish and construct retail merchandise displays and to remodel and renovate

retail stores.

        20.      Defendants pay Plaintiff and other similarly situated employees on a

day-rate basis.

        21.      Employees paid on a day-rate basis are entitled to an overtime half-time

premium of their hourly rate for all hours worked over forty (40) in a workweek, at




                                               4
 Case 2:19-cv-12872-LJM-EAS ECF No. 1 filed 10/01/19           PageID.5    Page 5 of 11




an hourly rate calculated by totaling all sums received in the workweek and dividing

by the total hours actually worked. 29 C.F.R. § 778.112.

      22.       Defendants do not pay the required overtime premium to their day-rate

employees.

      23.       Although the FLSA provides for certain exemptions to the mandates of

paying overtime compensation, no exemption applies in this case.

      24.       Plaintiff has the primary job duty of demolishing and construction of

displays at grocery stores and automotive parts stores.

      25.       Plaintiff and the Collective are not regularly engaged in the

management and general business administration of Defendants’ operations.

      26.       Plaintiff’s and the Collective’s actual primary job duties do not include

the exercise of discretion and independent judgment with respect to matters of

significance.

      27.       Plaintiff and the Collective regularly work more than 40 hours per

workweek without being paid their proper overtime compensation, in violation of

the FLSA.

      28.       Defendants have willfully failed to pay Plaintiff and the Collective

overtime as required under the FLSA and have done so knowingly and without any

good faith legal basis.




                                             5
 Case 2:19-cv-12872-LJM-EAS ECF No. 1 filed 10/01/19        PageID.6    Page 6 of 11




      29.    Defendants willfully operate under a common scheme to deprive

Plaintiff and the Collective of proper overtime compensation by paying them less

than what is required under law.

      30.    Defendants are aware, or should have been aware, of their unlawful

failure to pay overtime and recklessly chose to disregard the consequences of their

actions.

       COLLECTIVE ACTION ALLEGATIONS UNDER THE FLSA

      31.    Plaintiff brings this lawsuit pursuant to 29 U.S.C. § 216(b) as a

collective action on behalf of the FLSA Collective defined above.

      32.    Plaintiff desires to pursue her FLSA claims on behalf of all individuals

who opt-in to this action pursuant to 29 U.S.C. § 216(b).

      33.    Plaintiff and the FLSA Collective Members are “similarly situated” as

that term is used in 29 U.S.C. § 216(b) because, inter alia, all such individuals have

been subject to Defendants’ common business and compensation practices as

described herein, and, as a result of such practices, have not been paid the legally

mandated overtime compensation for hours worked over forty (40) during the

workweek. Resolution of this action requires inquiry into common facts, including

Defendants’ compensation and payroll practices.

      34.    Employees paid on a day-rate basis are entitled to an overtime half-time

premium of their hourly rate for all hours worked over forty (40) in a workweek, at


                                          6
 Case 2:19-cv-12872-LJM-EAS ECF No. 1 filed 10/01/19       PageID.7   Page 7 of 11




an hourly rate calculated by totaling all sums received in the workweek and dividing

by the total hours actually worked. 29 C.F.R. § 778.112.

      35.   Defendants do not pay their day-rate employees overtime compensation

for hours worked in excess of forty a week.

      36.   The similarly situated employees are known to Defendants, are readily

identifiable, and can easily be located through Defendants’ business and human

resources records.

      37.   Defendants employ many FLSA Collective Members and place them

throughout the United States. These similarly situated employees may be readily

notified of this action through electronic mail, U.S. Mail, and/or other means, and

allowed to opt-in to this action pursuant to 29 U.S.C. § 216(b), for the purpose of

collectively adjudicating their claims for overtime compensation, liquidated

damages, and attorneys’ fees and costs under the FLSA.

                                    COUNT I
               Fair Labor Standards Act, 29 U.S.C. § 201, et seq.
                     Failure to Pay Required Overtime Rates

      38.   All previous paragraphs are incorporated as though fully set forth

herein.

      39.   At all relevant times, Defendants have been an “employer” of Plaintiff

and the FLSA Collective. 29 U.S.C. § 203(d).




                                         7
 Case 2:19-cv-12872-LJM-EAS ECF No. 1 filed 10/01/19         PageID.8    Page 8 of 11




      40.      At all relevant times, Plaintiff and the FLSA Collective have been

“employees” of Defendants. 29 U.S.C. § 203(e).

      41.      Plaintiff and the FLSA Collective are victims of Defendants’ common

policy of failing to pay overtime compensation to their day-rate employees. This

policy has resulted in willful violations of Plaintiff’s and the FLSA Collective’s

rights under the FLSA, and has caused significant damage to Plaintiff and the FLSA

Collective.

      42.      Although the FLSA provides for certain exemptions to the mandates of

paying overtime compensation, no exemption applies in this case.

      43.      Plaintiff and the FLSA Collective regularly work more than forty (40)

hours per week for Defendants, but Defendants do not properly compensate them

for all of their overtime hours as required by the FLSA.

      44.      Plaintiff and the FLSA Collective are not employed pursuant to a bona

fide individual contract that specified a regular rate of pay of not less than the

minimum hourly rate required by law.

      45.      Plaintiff and the FLSA Collective are not employed pursuant to a bona

fide individual contract that provides a weekly guarantee of pay for not less than

sixty hours.

      46.      Plaintiff and the FLSA Collective are not paid on a salary basis.




                                           8
 Case 2:19-cv-12872-LJM-EAS ECF No. 1 filed 10/01/19          PageID.9   Page 9 of 11




      47.      Plaintiff and the FLSA Collective are not paid a guaranteed amount

each week.

      48.      Defendants do not and have not made a good-faith effort to comply with

the FLSA.

      49.      Defendants willfully failed and refused to pay Plaintiff and the FLSA

Collective wages at the required overtime rates.

      50.      Defendants’ willful failure and refusal to pay Plaintiff and the FLSA

Collective overtime wages for time worked violates the FLSA. 29 U.S.C. § 207.

      51.      As a direct and proximate result of these unlawful practices, Plaintiff

and the FLSA Collective suffered and continue to suffer wage loss and are therefore

entitled to recover unpaid overtime wages for up to three years prior to the filing of

their claims, liquidated damages or prejudgment interest, attorneys’ fees and costs,

and such other legal and equitable relief as the Court deems just and proper.

                               PRAYER FOR RELIEF

      WHEREFORE, Plaintiff Becky Joseph seeks the following relief on behalf of

herself and the members of the FLSA Collective:

            a. An Order permitting this litigation to proceed as a collective action

               pursuant to 29 U.S.C. § 216(b);

            b. Prompt notice, pursuant to 29 U.S.C. § 216(b), of this litigation to all

               potential members of the FLSA Collective;


                                            9
Case 2:19-cv-12872-LJM-EAS ECF No. 1 filed 10/01/19       PageID.10     Page 10 of 11




         c. Back pay damages (including unpaid overtime compensation and

            unpaid wages) and prejudgment interest to the fullest extent permitted

            under the law;

         d. Liquidated damages to the fullest extent permitted under the law;

         e. Litigation costs, expenses, and attorneys’ fees to the fullest extent

            permitted under the law; and

         f. All further relief as the Court deems just and equitable.


                                               Respectfully submitted,

                                               /s/ David M. Blanchard
                                               David M. Blanchard (P67190)
                                               Frances J. Hollander (P82180)
                                               BLANCHARD & WALKER, PLLC
                                               221 N. Main Street, Suite 300
                                               Ann Arbor, MI 48104
                                               Telephone: (734) 929-4313
                                               blanchard@bwlawonline.com
                                               hollander@bwlawonline.com
Date: October 1, 2019




                                        10
Case 2:19-cv-12872-LJM-EAS ECF No. 1 filed 10/01/19    PageID.11    Page 11 of 11




                        DEMAND FOR A JURY TRIAL

      Now Comes Plaintiff, Becky Joseph, by and through her attorneys, Blanchard

& Walker, PLLC, and hereby demands a trial by jury in the above-captioned matter.

                                             Respectfully submitted,

                                             /s/ David M. Blanchard
                                             David M. Blanchard (P67190)
                                             Frances J. Hollander (P82180)
                                             BLANCHARD & WALKER, PLLC
                                             221 N. Main Street, Suite 300
                                             Ann Arbor, MI 48104
                                             Telephone: (734) 929-4313
                                             blanchard@bwlawonline.com
                                             hollander@bwlawonline.com
Date: October 1, 2019




                                       11
